ARNOLD, V.C.J.
T. H. Harrell was a candidate for the office of county commissioner of district No. 3 of Sequoyah county at the run-off primary held on July 25, 1950, and according to the tabulated and announced results of the votes cast in said race he received fewer votes than his opponent. *361Within the time prescribed by law he filed his application for recount of the ballots cast for said office in the runoff primary challenging the correctness of the results announced by alleging: “that I am not satisfied with the count of each and all of the ballots cast in said election and that applicant desires to have each and every ballot in each and all of the ballot boxes in said commissioners district No. 3 recounted.” He deposited $250 in cash with the board for the purpose of defraying the expense of the recount.
The members of the board convened with the district judge in the district courtroom and after consideration of the application, on motion to dismiss, the application was dismissed and the recount refused. Thereupon this petition for writ of mandamus requiring the defendants to grant a recount of the ballots cast at said election was filed, in this court.
Said petition under the rules of law this day announced in William O. Coe v. State Election Board et al., 203 Okla. 356, 221 P. 2d 774, and for the reasons therein stated, was and is sufficient to entitle said petitioner to a recount as prayed for.
Writ granted.
DAVISON, C.J., and WELCH, CORN, LUTTRELL, HALLEY, JOHNSON, and O’NEAL, JJ., concur.